Citation Nr: 0708603	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  00-16 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
knee disorders.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to a rating higher than 60 percent for 
degenerative disc disease of the lumbosacral spine for the 
period from October 1, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1997 to June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2000 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  

The Board notes that in a decision of August 2006, the RO 
granted service connection for left ear hearing loss.  
Accordingly, that claim is no longer on appeal.  

The Board finds that the report of a VA spine examination 
conducted in July 2006 contains an opinion which raises a 
claim for a total disability rating based on individual 
unemployability.  That matter is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  A chronic disorder of the knees was not present during 
service, arthritis of the knees was not manifest within a 
year after service, and any current arthritis of the knees is 
not attributable to any event, injury or disease during 
service.   

2.  The veteran does not currently have hearing loss of the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.

3.  During the period from October 1, 2001, the veteran's 
degenerative disc disease of the lumbosacral spine has not 
been productive of residuals such as fracture of a vertebra 
with cord involvement resulting in the veteran being 
bedridden or requiring long leg braces; complete bony 
fixation of the spine at an unfavorable angle; or ankylosis 
of the entire spine.

CONCLUSIONS OF LAW

1.  A chronic disorder of the knees was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2006).

3.  The criteria for a disability rating higher than 60 
percent for degenerative disc disease of the spine for the 
period from October 1, 2004 are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5293 
(2003), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006), 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2001, November 2002, October 2004 and 
February 2006 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  In a supplemental statement of the 
case dated in August 2006, notice was provided of information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Although the initial duty to assist letter was not 
provided prior to the adjudication of the claims, the veteran 
was afforded an opportunity to submit evidence after the 
issuance of the letters, and he has not complained of any 
prejudice as a result of the timing of the letters.  Since 
service connection for the claimed disabilities is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
The Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has declined a 
hearing.  He has been afforded VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For A Chronic Knee 
Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's service records do not contain any references 
to a chronic knee disorder.  In fact, the service medical 
records do not contain any mention of problems with the 
knees.  The report of service medical board proceedings dated 
in March 1999 includes references to a low back disorder and 
right shoulder pain, but there is no mention of a knee 
problem.  

The earliest medical record reflecting the possible presence 
of osteoarthritis is from many years after separation from 
service.  In his original claim submitted in September 1999, 
the veteran did not make any references to problems of the 
knees.  The report of a joints examination conducted by the 
VA in September 1999 is likewise negative for any mention of 
a knee disorder.  

The earliest VA medical record containing any mention of knee 
pain is a VA record dated in July 2000 which noted that the 
veteran had a history of back pain and now complained of 
right lateral knee pain and right distal foot pain for four 
to five months.  The record does not contain any diagnoses.  
A VA medical treatment record dated in October 2000 reflects 
that the veteran was seen for lumbar pain.  On examination, 
it was noted that his right knee was stable with a negative 
exam.  

The report of a VA spine examination conducted in March 2001 
noted that motor function appeared to be full for extension 
and flexion of the knees.  A knee disorder was not diagnosed.  
A VA treatment record dated in October 2001 reflects 
complaints of pain in the knees ankles and foot, but again 
there is no diagnosis of a knee disorder.  

A private pain management clinic record dated in October 2001 
reflects that the veteran gave a history of having had an 
arthroscopy of the right knee at age 15.  There was no 
mention of any problems in service.  

A VA rheumatology record dated in December 2001 reflects that 
the veteran reported having arthralgias of the knees and 
right ankle and foot for about three years.  The impression 
was ? inflammatory arthritis spondylo.  This diagnosis is 
from long after the end of the one-year presumptive period.  
Neither that record nor any other current treatment records 
contain any credible medical opinion linking any current 
osteoarthritis with service.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that some recent VA treatment records 
refer to the veteran's knee complaints as being due to 
service-connected traumatic arthritis.  It is unclear if the 
treating physician was offering an opinion linking current 
arthritis to service, or more likely had a mistaken belief 
that the VA had already granted service connection for 
arthritis of the knees.  In any event, a bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  Moreover, there is no record of 
any knee trauma in service.  The Board notes that there is no 
clinical data or other rationale to support this opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The only competent medical opinion which is of record weighs 
against the claim.  The report of a VA joints examination 
conducted in July 2006 reflects that the examiner reviewed 
the claims file and conducted an examination.  The diagnosis 
was bilateral knee pain.  An X-ray of the knee joints was 
negative for abnormality.  In an addendum the examiner stated 
that the knee condition was not likely due to military 
service.  

The veteran has expressed his opinion that his current knee 
problems are related to service.  However, the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the veteran's belief does not provide support for 
a conclusion that his current osteoarthritis is related to 
service.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that the chronic disorder 
of the knees was not present until many years after service, 
and is not related to his period of service.  Accordingly, 
the Board concludes that disorder of the knees was not 
incurred in or aggravated by service, and arthritis of the 
knees may not be presumed to have been so incurred. 




II.  Entitlement To Service Connection For A Right Ear 
Hearing Loss Disability.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  The Board 
finds, however, that there is no evidence showing that the 
veteran currently has hearing loss which is severe enough to 
be considered to be a disability under VA standards.  The 
veteran was afforded an audiology examination by the VA in 
August 2006; however, the report shows that pure tone testing 
results for the right ear were not reflective of a 
disability.  The examiner stated that the right side was 
clinically normal, with only a mild loss of 3000 Hz.  

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
20

The average loss in the right ear was only 21.25 decibels.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner specifically noted 
that the hearing thresholds in the right ear do not meet the 
criteria for disability under VA regulations.  

In summary, there is no evidence to establish that the 
veteran currently has a hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  The veteran does not currently 
have hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.  
Accordingly, the Board concludes that a right ear hearing 
loss disability was not incurred in or aggravated by service.

III.  Entitlement To An Initial Rating Higher Than 60 Percent 
For
   Degenerative Disc Disease Of The Lumbosacral Spine.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  The veteran was provided notice of the 
new regulations.  Accordingly, there is no prejudice to the 
veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under Diagnostic 
Code 5293, which provided that a 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  That Diagnostic Code, however, did not 
provide for a rating higher than 60 percent.

Alternative provisions include Diagnostic Code 5285 which 
provided that residuals of fracture of a vertebra with cord 
involvement resulting in the veteran being bedridden or 
requiring long leg braces warrants a 100 percent rating.  
Also, under Diagnostic Code 5286, a 100 percent rating was 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle. 

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent.  Again, however, the code 
does not provide for a rating higher than 60 percent.

For spine disorders that are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) provides as that a 100 percent 
rating may be assigned when there is unfavorable ankylosis 
of the entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  

The appropriate rating for the period prior to January 1, 
2001, was already considered by the Board in a decision of 
September 2004.  The current Board decision will only 
address the rating for the period of time since October 1, 
2001.  

The evidence which is of record includes the veteran's 
service medical records which reflect that the veteran 
sustained an injury to his back when lifting, and was 
subsequently discharged due to the disability.  Also of 
record are post-service private and VA treatment records, 
plus reports of VA examinations.  For example, the report of 
a peripheral nerves examination conducted by the VA in 
November 2001 shows that the veteran had a history of a 
lifting injury in 1997, and was operated on for a herniated 
disc in March 2001.  On examination, he was unable or 
unwilling to bend forward to any significant degree.  

A VA treatment record dated in August 2002 shows that the 
veteran had chronic lower back pain.  He was status post 
surgery but said it did not help the pain.  He was also 
status post epidurals with no improvement.  He had been tried 
on long acting MS Contin but was unable to tolerate due to 
mental status changes, constipation and nausea.  He had used 
a heating pad and tens unit with minimal relief.  An EMG 
study was reflective of right S1 radiculopathy.  

The report of a VA spine examination conducted in September 
2002 reflects that the diagnosis was lower lumbar back pain 
which is as likely as not due to disc disease.  The examiner 
stated that he was unable to comment regarding the decrease 
in range of motion because the veteran refused to perform 
ranges of motion.  The report of a spine examination 
conducted by the VA in July 2003 reflects that the diagnosis 
was residual nerve damage at the L5-S1 level manifested only 
by an absent right ankle jerk.  It was also noted that the 
veteran was unable or unwilling to bend forward, backward or 
to the side to any significant degree.  He did not use an 
assistive device, and appeared to walk normally.  

A VA treatment record dated in November 2004 reflects that 
the veteran had complaints of low back pain with left leg 
numbness.  A VA treatment record dated in April 2006 reflects 
that the veteran had lumbar disc disease with chronic back 
pain.  He said that his back pain was adequately controlled 
by a combination of oxycodone, Percocet, and an occasional 
Flexeril.  

The Board observes that although the veteran's impairment is 
severe, the veteran's lower back condition is not productive 
of the specific manifestations contemplated for a rating 
higher than 60 percent under any alternative diagnostic 
codes, either old or new.  With respect to the old rating 
criteria , the Board notes that there is no evidence of 
residuals of fracture of a vertebra with cord involvement 
resulting in the veteran being bedridden or requiring long 
leg braces.  The report of a VA spine examination conducted 
in July 2006 specifically noted that the veteran did not have 
a vertebral fracture.  Under Diagnostic Code 5285, a 100 
percent rating was warranted if there is complete bony 
fixation (ankylosis) of the spine and an unfavorable angle 
under Diagnostic Code 5286.  However, such findings are not 
noted in any of the medical evidence.  Similarly, with 
respect to the new rating criteria, the Board finds that 
there is no evidence of unfavorable ankylosis of the entire 
spine.  The report of a CAT scan of the veteran's spine done 
by the VA in March 2004 reflects that the there were cage 
tubes in the 5-1 level but the diagnosis was normal lumbar 
spine status post surgery L5-S1.  A VA X-ray report dated in 
July 2006 indicates that imaging study results only showed 
fusion of the spine at L3, L4, and L5.  The report of a 
spine examination conducted by the VA in July 2006 reflects 
that the veteran had ankylosis of the thoracolumbar spine, 
which is consistent with the current 60 percent rating, but 
the examiner specifically noted that the veteran did not 
have ankylosis of the cervical spine.  Thus, ankylosis of 
the entire spine is not shown.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 60 percent for degenerative disc disease of the spine 
for the period from October 1, 2004, are not met.  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for a right ear hearing loss 
disability is denied.

3.  A rating higher than 60 percent for degenerative disc 
disease of the lumbosacral spine for the period from November 
1, 2001, is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


